              Case 2:20-cv-01613-RSM Document 27 Filed 03/01/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   YONG GUO ,

 9                              Petitioner,                CASE NO. 2:20-cv-01613-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11   NATALIE ASHER,

12                              Respondent.

13          The Court has reviewed the Report and Recommendation of the Honorable Brian A.

14   Tsuchida, United States Magistrate Judge, the Objections filed by Petitioner, and the remainder

15   of the record and ORDERS:

16          (1)     The Court ADOPTS the Second Report and Recommendation.

17          (2)     The motion for temporary restraining order and the habeas petition are denied and

18   the case is dismissed. The motion for counsel (Dkt. 12) is stricken as moot.

19          (3)     The Clerk shall provide copies of this Order to the parties.

20          Dated this 1st day of March, 2021.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
